Citation Nr: 1430519	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, anxiety disorder, and impulse control disorder prior to April 6, 2011, and to a disability rating in excess of 70 percent thereafter.  

2.  Entitlement to an effective date earlier than April 6, 2011 for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2010, the RO granted service connection for PTSD and assigned an initial 50 percent rating.  In that decision, the RO found that the Veteran's diagnosed major depressive disorder, anxiety disorder, and impulse control disorder (claimed as an anger problem) were related to his PTSD and therefore included their symptoms as part of the initial disability rating.  In a February 2012 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective April 6, 2011.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In July 2012, the RO granted a TDIU, effective April 6, 2011.  

The Veteran requested a hearing before a member of the Board.  The hearing was scheduled in July 2013 and he was notified.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that in an April 2011 rating decision, the RO denied service connection for ischemic heart disease, hepatitis C, arthritis of unspecified joints, a skin condition, and a biopsy.  In May 2011, the Veteran filed a timely Notice of Disagreement (NOD) with regard to the first four issues and stated that he was not appealing the denial of service connection for a biopsy.  In a January 2012 Supplemental Statement of the Case regarding the Veteran's psychiatric disorder claim, the RO informed him that the RO would consider the issues listed in the May 2011 NOD in a separate decision.  A Statement of the Case is not of record at this time.  Because the RO is aware that the Veteran has filed a timely NOD and is working to develop his appeal of the issues listed therein, a remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not warranted.  

The issue of entitlement to an effective date earlier than April 6, 2011 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2006 satisfied the duty to notify provisions with regard to the Veteran's claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his psychiatric disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's PTSD with major depressive disorder, anxiety disorder, and impulse control disorder was assigned an initial 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2013).  Subsequently, a 70 percent evaluation was granted effective April 6, 2011.  The Veteran's psychiatric disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2013).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2013).  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The nomenclature employed in General Rating Formula for Mental Disorders is based upon the DSM-IV.  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 50 at worst, to 65 at best.  

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Throughout the appeal period, the Veteran's VA treatment records show that he has frequent and severe impaired impulse control and is prone to unprovoked outbursts of anger, including episodes of violence.  In August 2005, he reported that he "pulled his box cutter" on a person while riding a city bus one day earlier.  Also in August 2005, he presented as "very irritable" and explained that he became extremely angry at people who were "playful" at work.  In September 2005 he was reprimanded by a VA nurse for attempting to enter an area where he was not authorized to go.  In January 2006 he had an angry verbal altercation with the health care provider attempting to record his vitals.   He reported having a verbal altercation with a co-worker because he believed that co-worker had cursed at him in Spanish.  In September 2006 it was noted that he took medication to help him avoid angry outbursts.  In November 2009, he was in a physical altercation with his long term girlfriend and it was noted that he acted in an intimidating and threatening manner.  At his August 2010 VA psychiatric examination, it was noted that he had "constant" confrontations with co-workers and on "multiple occasions" had physical altercations.  

The Veteran's GAF scores have predominately been 50, indicating serious symptoms.  The record shows that the Veteran is very irritable on a regular basis.  The April 2011 VA examiner noted that the Veteran was unable to manage his anger.  The Board finds that the Veteran's irritability and resultant impaired impulse control both at home and at work results in unprovoked verbal outbursts of anger and physical altercations of such a frequency and severity that they more closely approximate the criteria for a 70 percent rating, indicating deficiencies in most areas.  38 C.F.R. § 4.130 (2013), see also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Further, the April 2011 VA examiner specifically found that the Veteran was unable to establish and maintain effective interpersonal relationships.  This is demonstrated earlier in the record.  For example, in December 2005, his ex-girlfriend, wrote to VA and stated that she and the Veteran had ended their relationship and she did not want to interact with him in any way.  The record shows that the Veteran has had two long term relationships: one for seven years and one for nine years.  Both ended as a result of his poor anger control.  He has consistently reported having no friends at all and not being interested in forming friendships.  The record consistently shows that the Veteran was incapable of forming effective relationships with his co-workers and supervisors.  His inability to establish and maintain effective interpersonal relationships falls squarely within the criteria for a 70 percent evaluation.  Id.  

Resolving all doubt in the Veteran's favor, the Board finds that the overall disability picture for the Veteran's psychiatric disorder more closely approximates an initial 70 percent rating, but no higher.  38 C.F.R. § 4.7 (2013).  To this extent, the appeal is granted.  A 70 percent rating is assigned based on the evidence of occupational and social impairment with deficiencies in most areas, such as work and family relationships due to such symptoms as: suicidal ideation, depression, and an inability to establish and maintain effective relationships. Id.  

However, the Veteran's psychiatric symptoms are not of a frequency, duration, or severity to meet the criteria for an 100 percent evaluation during the appeal period.  Vazquez-Claudio, 713 F.3d 112.  

The evidence reflects that the Veteran's psychiatric disorder is generally characterized by the following symptoms: sleep disturbance, irritability and anger outbursts, depression, suspiciousness, a history of suicidal ideation without intent or plan, low energy, feelings of worthlessness, isolation, nightmares, and intrusive thoughts.  

In addition to his irritability with unprovoked verbal and physical outbursts of anger that are discussed above, the Veteran has consistently reported chronic sleep disturbance.  Although this condition is noted to be quite frequent, it has not been shown to be severe enough to result in total occupational and social impairment because it has not been noted to impact his ability to function.  

He has also consistently reported feeling depressed and often reported feeling worthless and having low energy.  These disturbances in mood are more closely approximated by the 70 percent rating criteria, which specifically provides for near-continuous depression that affects the ability to function independently.  The Board notes that the Veteran has consistently been found to be able to function independently.  Therefore, his feelings of depression, low energy, and worthlessness are not severe enough to warrant a 100 percent evaluation.  

The Veteran has consistently reported a history of suicidal ideation without an intent or plan to harm himself.  His health care providers have consistently found him to not be a danger to himself or others and to have a low risk for suicide.  Therefore, his episodes of suicidal ideation are not severe enough to more closely approximate the 100 percent criteria.  

The Veteran has frequently described himself as "forgetful."  However, his memory has consistently been found normal at his VA health care appointments.  The Veteran's subjective description of forgetfulness is not indicative of a condition frequent or severe enough to produce total occupational and social impairment.    

The record specifically does not demonstrate that the Veteran has been delusional during the appeal period with the exception of one instance in August 2005 where it was noted that he "vaguely hears someone calling him."  This single report of an audiovisual hallucination does not rise to the level of frequency, severity, or duration needed to result in total occupational and social impairment.  

The Veteran's feelings of suspiciousness and isolation are more closely approximated by the 70 percent criteria, which contemplates the inability to establish and maintain interpersonal relationships.  

As noted above, the Veteran's GAF scores are predominately 50, indicating serious symptoms.  However, they were also noted to be 55 and 65, indicating moderate and mild symptoms.  Although probative, the severity of the Veteran's GAF scores do not support a 100 percent evaluation, especially given that his GAF scores also variously indicated transient, mild, and moderate symptoms.  

In conclusion, the Veteran's psychiatric symptoms cause occupational and social impairment to a significant degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more closely approximate the types of symptoms contemplated by a 100 percent rating, and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's acquired psychiatric disorder does not more closely approximate a 100 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2013).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms have not met the criteria for a 100 percent rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  To this extent, the appeal is denied.  

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's acquired psychiatric disorder are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  His reported symptoms are appropriately described as productive of deficiencies in the areas of work, family relations, judgment, thinking, and mood.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected acquired psychiatric disorder, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


ORDER

An initial 70 percent rating for PTSD with major depressive disorder, anxiety disorder prior, and impulse control disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Because the Board has granted an initial 70 percent rating for the Veteran's psychiatric disorder, the threshold criteria for consideration of a TDIU have been met for the appeal period.  38 C.F.R. § 4.16(a) (2013).  The record shows that the Veteran is unable to work due to his service-connected psychiatric disorder.  The Veteran submitted his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in March 2005.  At his April 2011 VA examination, he reported last working in 2007, but a specific date was not provided.  In June 2008 and July 2008 VA treatment records, the Veteran  reported that his medications were interfering with his work, indicating that he may have been employed at that time.  Because the Board cannot determine the dates of the Veteran's unemployment during the appeal period, further development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide his employment information for the entire appeal period prior to April 6, 2011, including dates of employment and amount of income.  He must specifically be asked to prepare a statement identifying all of his employment during this period of time; and the RO should seek corroborating information (i.e., from employers identified) regarding the scope of his employment.  He should be advised that if the RO is unable to secure any specific documentation deemed necessary regarding his employment prior to April 6, 2011, it is ultimately his responsibility to ensure that such evidence is received.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


